—Appeal from a judgment of the County Court of Saratoga County (Williams, J.), rendered October 11, 1991, convicting defendant upon his plea of guilty of the crime of assault in the first degree.
Defendant pleaded guilty to the crime of assault in the first degree and was sentenced as a predicate felon to a term of imprisonment of 7 to 14 years. Defendant now appeals, contending that his plea allocution was inadequate and that the sentence he received was harsh and excessive.
We affirm. By failing to move to withdraw his guilty plea or to vacate the judgment of conviction, defendant has failed to *904preserve for appellate review his claim that the plea allocution was insufficient (see, People v Lopez, 71 NY2d 662). Nor does the record indicate that the plea allocution negated an element of the crime or otherwise establish that the plea was improvident or baseless so as to compel review on direct appeal (see, supra, at 666; People v Pierce, 185 AD2d 1000; People v Rhodes, 176 AD2d 828). Defendant was allowed to plead guilty to one count of assault in the first degree in satisfaction of a seven-count indictment which included more serious charges, and he pleaded guilty knowing that he would receive the sentence ultimately imposed, which was less than the harshest possible sentence. Given these facts, as well as defendant’s criminal record, we find no reason to disturb the sentence imposed by County Court (see, People v Mackey, 136 AD2d 780, lv denied 71 NY2d 899).
Weiss, P. J., Yesawich Jr., Mahoney, Casey and Harvey, JJ., concur. Ordered that the judgment is affirmed.